          Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 1 of 23




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
FIELDWOOD ENERGY LLC, et al.,                        §        Case No. 20-33948 (MI)
                                                     §
                 Debtors. 1                          §        (Joint Administration Requested)
                                                     §        (Emergency Hearing Requested)

                 EMERGENCY MOTION OF DEBTORS FOR INTERIM
                AND FINAL ORDERS (I) AUTHORIZING DEBTORS TO
              PAY (A) PREPETITION INTEREST OWNER OBLIGATIONS,
            JOINT INTEREST BILLINGS, AND E&P OPERATING EXPENSES
           AND (B) 503(b)(9) CLAIMS, AND (II) GRANTING RELATED RELIEF

      EMERGENCY RELIEF HAS BEEN REQUESTED. A VIDEO/TELEPHONIC
      HEARING WILL BE CONDUCTED ON THIS MATTER ON AUGUST 4, 2020
      AT 2:00 P.M. (PREVAILING CENTRAL TIME). PARTIES WISHING TO
      PARTICIPATE TELEPHONICALLY MUST DIAL IN USING THE COURT’S
      TELECONFERENCE SYSTEM AT 832-917-1510 AND ENTERING
      CONFERENCE CODE 954554.       PARTIES WHO ALSO WISH TO
      PARTICIPATE BY VIDEOCONFERENCE MAY DO SO BY USE OF AN
      INTERNET        CONNECTION,     USING     THE      WEBSITE
      HTTPS://WWW.GOTOMEETING.COM/MEETING/JOIN-MEETING       AND
      ENTERING MEETING CODE “JudgeIsgur.”

      IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
      EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
      EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
      PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
      PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

      RELIEF IS REQUESTED NOT LATER THAN AUGUST 4, 2020.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 2 of 23




               Fieldwood Energy LLC and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully represent as

follows in support of this motion (the “Motion”):

                                           Background

               1.      Commencing on August 3, 2020 (the “Petition Date”), the Debtors each

filed with this Court a voluntary case under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). The Debtors are authorized to continue to operate their business and

manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has been appointed

in these chapter 11 cases. The Debtors have filed a motion requesting joint administration of their

chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and Rule 1015-1 of the Bankruptcy Local Rules for the United States

Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Local Rules”).

               2.      The Debtors, together with their non-debtor affiliates (collectively, the

“Company”), are an independent exploration and production (“E&P”) company in the Gulf of

Mexico. The Company is focused on the exploration and development of offshore oil and gas

assets in the shallow water and deepwater Gulf of Mexico and the Gulf Coast region in the U.S.

               3.      Additional information regarding the Debtors’ business and capital

structure and the circumstances leading to the commencement of these chapter 11 cases is set forth

in the Declaration of Michael Dane in Support of the Debtors’ Chapter 11 Petitions and First Day




                                                 2
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 3 of 23




Relief (the “Dane Declaration”),2 which has been filed with the Court contemporaneously

herewith and is incorporated by reference herein.

                                               Jurisdiction

                4.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§ 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Relief Requested

                5.       By this Motion, pursuant to sections 105(a), 363(b), 503(b)(9), and 541 of

title 11 of the Bankruptcy Code, Bankruptcy Rules 6003 and 6004, and Bankruptcy Local Rules

4002-1 and 9013-1, the Debtors request entry of interim and final orders (i) authorizing, but not

directing, them to pay, in the ordinary course of business, their undisputed, liquidated amounts

owing to (a) holders of royalty, working, and other interests, including Suspense Obligations (as

defined below), as required by the Debtors’ various leases and related agreements (each as defined

below and, collectively, the “Interest Owner Payments”), (b) operators for unpaid joint interest

billings and related obligations (the “Joint Interest Billings”), and (c) certain third parties for

lease operating expenses, gathering, transportation, and processing expenses, capital expenditures,

Supplemental Workforce Obligations (as defined below), and related costs (the “E&P Operating

Expenses” and, collectively, with the Interest Owner Payments and Joint Interest Billings, the

“Prepetition Obligations”), including to certain vendors, contractors, subcontractors, drillers,

haulers, and suppliers of oil- and gas-related services, labor, supplies, and materials (“E&P

Claimants”); (ii) authorizing, but not directing, the Debtors to pay certain claims entitled to



2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Dane
Declaration.



                                                     3
          Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 4 of 23




priority under section 503(b)(9) of the Bankruptcy Code (the “503(b)(9) Claims”); and (iii)

granting related relief.

                  6.       The estimated amounts for Prepetition Obligations and outstanding

503(b)(9) Claims as of the Petition Date and coming due in the first 21 days after the Petition Date

are summarized in the following table.

                                                                               Estimated
                                                                                 Amount         Estimated
   Category                            Description                           Outstanding as    Amounts Due
                                                                             of the Petition   Within 21 Days
                                                                                  Date
 Prepetition Obligations
 Interest         Payments in the ordinary course to holders of royalty,      $8.2 million           $0
 Owner            working, and other interests as required by the Debtors’
 Payments         various leases and related agreements, including
                  Suspense Obligations.
 Joint Interest   Payments in the ordinary course to Operators for the        $32.5 million     $9.6 million
 Billings         Debtors’ share of operating expenses owned for non-
                  operated wells and leases.
 E&P              Payments in the ordinary course to third parties for       $152.2 million     $59.4 million
 Operating        certain gathering, transportation and processing
 Expenses         expenses, Supplemental Workforce Obligations, lease
                  operating expenses, other exploration and production
                  costs, capital expenditures, and related costs.
 Total Estimated Prepetition Obligations                                     $193.0 million     $69.1 million
 503(b)(9)        Claims entitled to priority under section 503(b)(9) of      $7.5 million      $4.6 million
 Claims           the Bankruptcy Code for goods delivered within 20
                  days of the Petition Date

                  7.       The Debtors also request that the Court authorize financial institutions (the

“Banks”) to receive, process, honor, and pay all checks presented for payment and electronic

payment requests relating to the Prepetition Obligations and 503(b)(9) Claims to the extent the

Debtors have sufficient funds on deposit with such Bank, whether such checks were presented or

electronic requests were submitted before or after the Petition Date, and that all such financial

institutions be authorized to rely on the Debtors’ designation of any particular check or electronic

payment request as appropriate pursuant to this Motion without any duty of further inquiry and

without liability for following the Debtors’ instructions.


                                                          4
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 5 of 23




               8.      A proposed form of order granting the relief requested herein on an interim

basis is annexed hereto as Exhibit A (the “Proposed Interim Order”) and, pending a final hearing

on the relief requested herein, on a final basis as Exhibit B (the “Proposed Final Order”).

                       The Debtors’ Oil and Gas Leases and Operations

               9.      As discussed in the Dane Declaration, the Debtors’ operations are focused

on the acquisition, development, exploitation, and production of oil and natural gas properties. As

of the date hereof, the Debtors have over 300 operated platforms spread across over one and a half

million gross acres. The Debtors own an interest in 364 oil, gas, and mineral leases (“Oil and Gas

Leases”), a substantial number of which are granted by the Bureau of Ocean Energy Management

(“BOEM”). The Debtors maintain operational control over greater than 95% of their diversified

asset base.

               10.     The Debtors’ leasehold interests are subject to, or burdened by, royalty

interests retained by the federal government or applicable state (a “Royalty Interest”), fractional

interests in the right to participate or receive proceeds from the sale of oil and gas (an “Overriding

Royalty Interest” or “ORRI”) and/or Working Interests (as defined below).

               11.     The Debtors hold working interests and similar operating rights interests

(collectively, the “Working Interests”) in various Oil and Gas Leases. Generally, a Working

Interest entitles the owner of that interest to a portion of the mineral production from the property

or the proceeds thereof subject to the costs of exploration, development, and operation of the

property. See McCall v. Chesapeake Energy Corp., 817 F. Supp. 2d 307, 310 n.3 (S.D.N.Y. 2011),

aff’d, 509 F. App’x 62 (2d Cir. 2013); Dernick Res., Inc. v. Wilstein, 312 S.W.3d 864, 869 n.3

(Tex. App. 2009); Kansas City Royalty Co., L.L.C. v. Thoroughbred Assocs., L.L.C., 215 F.R.D.

628, 631 (D. Kan. 2003). Certain of the Debtors’ Working Interests are subject to net profits




                                                  5
          Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 6 of 23




interests (“NPIs”)—the holders of which are entitled to a share of the profits from the Debtors’

Working Interests.

                 12.      Operating Agreements govern the relationship between joint interest

holders in an oil and gas lease and memorialize the terms under which revenues and costs from an

oil and gas lease are apportioned.3 An Operating Agreement typically designates one working

interest holder as the operator of an oil and gas lease (an “Operator”), i.e., the party that assumes

responsibility for the physical operation and control of a well. The Operator conducts the day-to-

day business of producing oil and gas at the site and initially covers expenses incurred on the oil

and gas lease on account of its Working Interest as well as the holders of the Non-Operating

Working Interests (as defined below), from whom the Operator then seeks repayment.

                 13.      Other parties to an Operating Agreement each hold a non-operating working

interest (a “Non-Operating Working Interest”) in the oil and gas lease. The primary obligation

of a holder of a Non-Operating Working Interest (a “Non-Operating Working Interest Holder”)

is to pay its pro rata portion of the Joint Interest Billings to the Operator. Non-Operating Working

Interest Holders are billed for these Joint Interest Billings on terms contained in the Operating

Agreement.

                                  The Debtors’ Prepetition Obligations

                 14.      As described more fully herein, the Debtors estimate that, as of the Petition

Date, the aggregate amount of Prepetition Obligations outstanding is approximately $193.0




3
   Standard operating agreements contain a bankruptcy clause providing, among other consequences, that if the
operator commences a bankruptcy case, “it shall be deemed to have resigned without any action” by the non-operators
(the “Resignation Provision”). The Debtors submit that such Resignation Provisions are unenforceable ipso facto
clauses against the Debtors in their capacity as operator. See 11 U.S.C. § 365(e)(1); Wilson v. TXO Prod. Corp. (In
re Wilson), 69 B.R. 960, 963 (Bankr. N.D. Tex. 1987) (joint operating agreements uniformly held to be executory
contracts and can thus be assumed or rejected under Section 365 of the Bankruptcy Code).


                                                        6
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 7 of 23




million, of which approximately $69.1 million will become due and payable in the first 21 days

after the Petition Date.

               15.     The various components of the Prepetition Obligations related to the

Debtors’ capital-intensive operations are described in further detail below.

A.     Joint Interest Billings

               16.     The Debtors hold Working Interests and Non-Operating Working Interests.

In respect of their Non-Operating Working Interests, in the 12 months preceding the Petition Date,

the Debtors paid approximately $79.2 million in Joint Interest Billings. Joint Interest Billings vary

in amount and are not entirely predictable on a month-to-month basis. Nonetheless, failure to

timely pay the Joint Interest Billings may provide grounds for contractual or statutory lien rights

in favor of the Operator against the Debtors’ Non-Operating Working Interest in the associated

Oil and Gas Lease or the Debtors’ pro rata portion of the production therefrom.

               17.     To continue to receive their share of the Working Interests and maintain

their relationships with the Operators of these properties, both during and after the pendency of

their chapter 11 cases, the Debtors request authority, but not direction, to pay approximately $32.5

million in undisputed, liquidated, and prepetition Joint Interest Billings in the ordinary course

when due. Of this amount, the Debtors request authority, but not direction, under the Proposed

Interim Order to pay approximately $9.6 million to Interest Owners (as defined below) as those

amounts become due in the ordinary course during the first 21 days after the Petition Date.

B.     Obligations to Mineral and Other Interests Owners

       1.      Interest Owner Payments

               18.     Pursuant to various Operating Agreements, Oil and Gas Leases, and other

contractual obligations and arrangements, the Debtors are obligated to remit to holders of Royalty




                                                 7
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 8 of 23




Interests, ORRIs, Working Interests, and NPIs (collectively, the “Interest Owners”) their Interest

Owner Payments.

               19.     Failure to make all required Interest Owner Payments could have a material

adverse effect upon the Debtors and their operations including, without limitation, potential

cancellation, forfeiture, or termination of Oil and Gas Leases, penalties and interest, turnover

actions, conversion and constructive trust claims, assertion of significant secured claims against

property of the Debtors’ estates, litigation and, in some instances, attempted removal of the

Debtors as Operator.

               20.     The Debtors make Interest Owner Payments each month. Such payments

are generally paid two months in arrears. Amounts owed are calculated as provided for in the

underlying Oil and Gas Lease, Operating Agreement, or other underlying contract, and are

typically based on the production revenue received by the Debtors from purchasers, less applicable

severance taxes and, in some instances, certain post-production charges. In certain circumstances,

the Debtors have received payment for the share of proceeds due to Interest Owners, however, due

to the timing of the commencement of these chapter 11 cases, such Interest Owner Payments were

not made prior to the Petition Date.

               21.     As of the Petition Date, the Debtors estimate they owe approximately $6.9

million on account of accrued and undisputed Interest Owner Payments, none of which is estimated

to become due and payable during the first 21 days after the Petition Date.

       2.      Suspense Obligations

               22.     The Debtors hold certain Interest Owner Payments in “suspense” when

(i) they are too small to warrant payment under the terms of an Operating Agreement or other

applicable agreement, (ii) the Debtors have determined they should not be paid because of a




                                                8
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 9 of 23




dispute or other legal reasons, or (iii) the Debtors are unable to identify or properly pay the relevant

Interest Owner (such amounts held in suspense, “Suspense Obligations”).

                23.     The Suspense Obligations are accrued but unpaid liabilities of the Debtors.

The Debtors estimate that approximately $1.3 million in Suspense Obligations have accrued as of

the Petition Date. In light of the difficulty in estimating precisely when, and to what extent,

Suspense Obligations will become due and payable and, out of an abundance of caution, the

Debtors seek authority to continue to negotiate, resolve, settle, and honor the full amount of the

outstanding Suspense Obligations accrued in the ordinary course postpetition.

C.      E&P Operating Expenses

                24.     In the ordinary course of business, in their role as operators of certain Oil

and Gas Leases, the Debtors contract with E&P Claimants for goods and services necessary to

operate wells. Where production is sold at the wellhead, the purchaser of the production takes

ownership at the wellhead and the Debtors do not incur transportation costs. In instances where

production is not sold at the wellhead, the Debtors are obligated under various agreements (the

“GTP Agreements”) to pay certain costs associated with the gathering, transportation, and

processing of oil and gas, including settlement, if required, of monthly pipeline imbalances

(the “GTP Costs”). In addition, certain pipelines have established quality banks-systems designed

to measure quality changes across crude production in common stream operations. Based on the

calculated differences, the pipelines collect from, and remit monetary adjustments to, the crude oil

shippers (the “Quality Bank Adjustments” and, together with the GTP Costs, the “GTP Costs

and Adjustments” or “GTP Expenses”). Additionally, the Debtors are obligated to pay certain

capital expenditures (“Capex”) and lease operating expenses (“LOEs”).                 Pursuant to the

applicable Operating Agreement, a holder of a Non-Operating Working Interest either (i) pre-funds




                                                   9
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 10 of 23




or reimburses the Debtors for its pro rata share of the cost of production or (ii) nets its share of

production revenue against its share of E&P Operating Expenses.

               25.      In connection with operating their E&P business, the Debtors rely on

services provided by certain vendors, including temporary labor, contractors, or consultants related

to the Debtors’ onshore and offshore operations. The Debtors procure the temporary workforce

through a number of different vendors and generally employ skilled workers necessary for their

offshore operations and, on occasion, administrative staff on a temporary basis. The Debtors remit

compensation for the temporary workforce to the vendors on a regular basis through the Debtors’

accounts payable system (the “Supplemental Workforce Obligations”).                          The Debtors pay

approximately $13.6 million per month in Supplemental Workforce Obligations.

               26.      As of the Petition Date, the Debtors estimate that they have approximately

$152.2 million in outstanding prepetition E&P Operating Expenses as set forth in the table below.

The Debtors estimate that approximately $59.4 million of the E&P Operating Expenses will

become due and payable during the first 21 days after the Petition Date.

                                                                             Estimated
                                                                               Amount           Estimated
   Category          Description of E&P Operating Expenses                 Outstanding as      Amount Due
                                                                           of the Petition    Within 21 Days
                                                                                Date
 GTP           Payments necessary to transfer oil and natural gas to        $10.3 million       $8.6 million
 Expenses      production market or otherwise associated with
               gathering, transportation, and processing of oil and gas,
               including settlement, if necessary, of monthly pipeline
               balances and treating, dehydration, compression,
               separation, fractionation and other services.
 Capex         Capital expenses for drilling and completions, fluid         $43.9 million      $16.4 million
               management/flowback, major work over expense,
               wellhead facilities, production equipment, etc.
 LOEs          Lease operating expenses, such as salt water disposal,       $80.7 million      $24.3 million
               equipment rentals, materials used in production,
               chemicals, facility and subsurface maintenance, fuel,
               generators rentals, etc.




                                                       10
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 11 of 23




                                                                    Estimated
                                                                      Amount          Estimated
     Category         Description of E&P Operating Expenses       Outstanding as     Amount Due
                                                                  of the Petition   Within 21 Days
                                                                       Date
 Supplemental   Payments in the ordinary course to vendors that    $17.3 million     $10.1 million
 Workforce      provide temporary workers, contractors and
 Obligations    consultants to the Debtors.
 Total Estimated Prepetition E&P Operating Expenses:              $152.2 million     $59.4 million



                27.     The Debtors request authority, but not direction, to pay approximately

$152.2 million in prepetition E&P Operating Expenses. Of this amount, the Debtors request

authority, but not direction, to pay approximately $59.4 million under the Proposed Interim Order

on account of E&P Operating Expenses that will become due and payable during the first 21 days

after the Petition Date.

                28.     As a condition to payment of any amounts owed to E&P Claimants on

account of goods or services provided to the Debtors prior to the Petition Date, the Debtors will

enter into customary trade agreements (the “Trade Agreements”) with such E&P Claimants on

terms consistent with the historical practice between the parties. Such Trade Agreements will

require the E&P Claimants to agree that the payment to be made will be in full satisfaction of any

prepetition amounts allegedly owed to such E&P Claimants by the Debtors arising from

agreements or other arrangements entered into prior to the Petition Date. Further, the Debtors

request authorization, but not direction, to negotiate, modify, or amend the form of a Trade

Agreement in its reasonable business judgment.

                                           Basis for Relief

A.       The Debtors Should be Authorized to Make Interest Owner Payments

                29.     Failure to make all requested Interest Owner Payments could have a

material adverse effect upon the Debtors and their operations, including, without limitation,



                                                  11
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 12 of 23




potential cancellation, forfeiture, or termination of the Oil and Gas Leases, penalties and interest,

turnover actions, conversion and constructive trust claims, assertion of significant secured claims

against property of the Debtors’ estates, litigation and, in some instances, attempted removal of

the Debtors as Operator.

               30.     Interest Owners may assert that the Debtors hold only legal title to the

accrued prepetition amounts due to them from the proceeds of oil and gas sales as bailees. See,

e.g., In re MCZ, Inc., 82 B.R. 40, 42 (Bankr. S.D. Tex. 1987) (ordering the debtor-operator to turn

over amounts due to the interest owners because the debtor-operator had no interest in such

amounts beyond a “bare possessory interest as bailee or agent”). Assuming, arguendo, amounts

owed to Interest Owners are not the Debtors’ property, such Interest Owners may assert that certain

proceeds of oil and gas sales should be turned over in the ordinary course of business.

               31.     Courts have held that section 541 of the Bankruptcy Code expressly

provides that if a debtor holds only a legal, but not an equitable, interest in property as of the

petition date, such property is not property of the estate. See, e.g., In re Lenox Healthcare, Inc.,

343 B.R. 96, 100 (Bankr. D. Del. 2006). Because Interest Owners may assert that the Debtors

have only legal title, and not an equitable interest, in the proceeds of the oil and gas sales

attributable to the Interest Owners, any funds held by the Debtors on account of the Interest Owners

may not be property of the Debtors’ estates and, thus, the Debtors may not be entitled to distribute

any such funds to their creditors.

               32.     If the Debtors hold only legal title to the accrued prepetition proceeds of oil

and gas sales, no creditors will be prejudiced by the relief requested in this Motion. Accordingly,

the Debtors respectfully request that the Court authorize, but not direct, the Debtors to satisfy their

prepetition and postpetition obligations to Interest Owners in the ordinary course of business.




                                                  12
         Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 13 of 23




B.       The Debtors Should be Authorized to Make Joint Interest Billings Payments

                  33.      Where the Debtors hold a Non-Operating Working Interest, the Operating

Agreements and/or applicable law often grant the Operator the right to contractual or statutory

liens to secure obligations owed to the Operator based upon the Debtors’ interest in the Oil and

Gas Lease. These liens may include (i) all equipment installed on the oil and gas lease, (ii) all

hydrocarbons or other minerals severed and extracted from or attributable to the oil and gas lease,

(iii) all accounts and proceeds of sale, contract rights, and general intangibles arising in connection

with the sale, (iv) fixtures, and (v) any and all accessions, additions, and attachments thereto and

the proceeds and products therefrom. See generally, La. Rev. Stat. ANN. § 9:4883; see also Tex.

Prop. Code ANN. § 56.002 (granting liens to secure payment for labor or services related to mineral

activities). 4

                  34.      As such, the Debtors’ failure to pay Joint Interest Billings timely will likely

result in the third-party operators asserting lien rights on the Working Interests in the Oil and Gas

Leases or the production therefrom. Pursuant to section 362(b)(3) of the Bankruptcy Code, the act

of perfecting statutory liens, to the extent consistent with section 546(b) of the Bankruptcy Code,

is expressly excluded from the automatic stay. The lien may purport to secure the payment of all

charges, fees, court costs, and other directly related collection costs. If the Debtors do not pay

charges when due, the operator may also attempt to assert additional rights to collect from the

purchaser of the Debtors’ production until the amount owed has been paid (or setoff or recoup


4
  For example, the Texas Property Code grants a “mineral contractor” or “mineral subcontractor” a lien to secure
payment for labor or services related to “mineral activities.” Tex. Prop. Code Ann. § 56.002. Such parties are broadly
defined to include, inter alia, persons performing labor or furnishing or hauling material, machinery, or supplies used
in mineral activities. Id. § 56.001(2), (4). The term “mineral activities” has a similarly expansive definition that
includes digging, drilling, torpedoing, operating, completing, maintaining, or repairing an oil, gas, or water well, an
oil or gas pipeline, or a mine or quarry. Id. § 56.001(1). The Utah Code provides similarly broad protections for
contractors and subcontractors for work performed in connection with mineral activities. Utah Code Ann. § 38-10-
101.



                                                         13
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 14 of 23




such amounts from funds owed to the Debtors). As such, failure to timely pay Joint Interest

Billings owing by the Debtors is likely to lead to instances of attempted setoff or recoupment.

C.     The Debtors Should be Authorized to Pay E&P Operating Expenses

               35.     Payment of certain E&P Operating Expenses is critical to the protection of

the Debtors’ business operations. State law in the jurisdictions that the Debtors operate grant

mineral contractors or subcontractors a lien for labor or services related to mineral activities. Tex.

Prop. Code ANN. § 56.002; La. Rev. Stat. ANN. § 9:4883. Without the requested relief, E&P

Claimants may assert liens on almost every part of the Debtors’ business operations, including the

Debtors’ property or the property of the Debtors’ third-party working interest partners, such as

wells and the production therefrom. As such, the Debtors’ revenues and their relationships with

joint interest owners could be jeopardized if the Court does not grant the relief requested herein.

               36.     Payment of the E&P Operating Expenses will also ensure that the Debtors

maintain strong relationships with the E&P Claimants that will inure to the benefit of all parties in

interest. The Debtors’ ongoing operations depend, to a significant degree, on their relationships

with the parties to which E&P Operating Expenses are owed. If these relationships are harmed,

either through non-payment of E&P Operating Expenses as they become due or through the

perceived difficulties of dealing with chapter 11 debtors, the Debtors may encounter particularized

controversies with each counterparty, unnecessary costs and distractions, and corresponding harm

to their businesses with the possible loss of the Debtors’ going-concern value.

               37.     In addition, if the relationships established by the Debtors with the parties

that are owed the E&P Operating Expenses are harmed, whether through non-payment or

perceived difficulties of working with chapter 11 debtors, the Debtors may be unable to secure

future opportunities with those parties, and other third parties may be unwilling to engage in new




                                                 14
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 15 of 23




business with the Debtors going forward. If that were to occur, the Debtors’ businesses, their

estates, and creditors would be negatively impacted.

               38.       Furthermore, with respect to E&P Claimants who provide the supplemental

workforce to help the Debtors perform their offshore operations, the failure to provide the Debtors

the authority to pay, in their discretion, amounts relating to such obligations could be disruptive to

their business. The Debtors may be prevented from finding personnel in numbers sufficient to

operate their offshore operations and be forced to cease, or substantially curtail, certain of their

offshore operations while they attempt to locate replacement vendors that could supply personnel

in sufficient numbers.

               39.       Accordingly, paying the E&P Operating Expenses, including prepetition

expenses, in the ordinary course of business is a sound exercise of the Debtors’ business judgment.

D.     Payments to Interest Owners and Payments on Account of Joint Interest Billings
       and E&P Operating Expenses are Authorized Under the Bankruptcy Code

               40.       The Court may grant the relief requested herein pursuant to section 363 of

the Bankruptcy Code, which provides, in relevant part, that “[t]he [debtor], after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Courts in the Fifth Circuit have granted a debtor’s request to use

property of the estate outside of the ordinary course of business pursuant to section 363(b) of the

Bankruptcy Code upon a finding that such use is supported by sound business reasons. See, e.g.,

In re BNP Petroleum Corp., 642 F. App’x 429, 435 (5th Cir. 2016); In re Cont’l Air Lines, 780

F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession or trustee to satisfy its fiduciary

duty to the debtor, creditors and equity holders, there must be some articulated business

justification for using, selling, or leasing the property outside the ordinary course of business.”);

see also In re Crutcher Res. Corp., 72 B.R. 628, 631 (Bankr. N.D. Tex. 1987) (“A Bankruptcy



                                                 15
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 16 of 23




Judge has considerable discretion in approving a § 363(b) sale of property of the estate other than

in the ordinary course of business, but the movant must articulate some business justification for

the sale.”); In re Terrace Gardens Park P’ship, 96 B.R. 707, 714 (Bankr. W.D. Tex. 1989).

               41.     In addition, under section 1107(a) of the Bankruptcy Code, a debtor has,

among other things, the “implied duty of the debtor-in-possession to ‘protect and preserve the

estate, including an operating business’ going-concern value.’” In re CEI Roofing, Inc., 315 B.R.

50, 59 (Bankr. N.D. Tex. 2004) (quoting In re CoServ, L.L.C., 273 B.R. 487, 497

(Bankr. N.D. Tex. 2002)). Under section 105(a) of the Bankruptcy Code, “[t]he court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). See CoServ, 273 B.R. at 497 (holding that sections 105 and 1107 of

the Bankruptcy Code provide authority for a debtor-in-possession to pay prepetition claims); see

also In re Tusa-Expo Holdings, Inc., Case No. 08-45057-DML-11, 2008 WL 4857954, at *1

(Bankr. N.D. Tex. Nov. 7, 2008); CEI Roofing, 315 B.R. at 56; In re Mirant Corp., 296 B.R. 427

(Bankr. N.D. Tex. 2003). Moreover, Bankruptcy Rule 6003 itself implies that the payment of

prepetition obligations may be permissible within the first 21 days of a case where doing so is

“necessary to avoid immediate and irreparable harm.”          Accordingly, the Bankruptcy Code

authorizes the postpetition payment of prepetition claims where, as here, such payments are critical

to preserving the going-concern value of a debtor’s estate.

               42.     Courts in this district and others have granted authority for debtors to pay

similar obligations as those sought to be paid hereunder as a routine matter in similar cases. See,

e.g., In re Ultra Petroleum Corp., No. 20-32631 (MI) (Bank. S.D. Tex. May 18, 2020) (Docket

No. 121); In re Whiting Petrouleum Corp., No. 20-32021 (DRJ) (Bank. S.D. Tex. Apr. 1, 2020)

(Docket No. 47); In re EP Energy Corp., No. 19-35654 (MI) (Bankr. S.D. Tex. Oct. 4, 2019)




                                                16
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 17 of 23




(Docket No. 67); In re Fieldwood Energy LLC, et al., No. 18-30648 (DRJ) (Bankr. S.D. Tex.

March 13, 2018) (Docket No. 203); In re Cobalt Int’l Energy, Inc., No. 1736709 (MI) (Bankr. S.D.

Tex. Dec. 14, 2017) (Docket No. 60); In re Energy XXI Ltd., No. 16-31928 (DRJ) (Bankr. S.D.

Tex. Apr. 15, 2016) (Docket No. 60); In re Mem’l Prod. Partners LP, No. 17-30262 (MI) (Bankr.

S.D. Tex. Jan. 17, 2017) (Docket No. 59). The same relief is also appropriate here.

               43.     Accordingly, for the foregoing reasons, payments to Interest Owners and

payments on account of prepetition Joint Interest Billings and E&P Operating Expenses are

necessary, appropriate, and in the best interests of the Debtors, their estates, and all other parties

in interest in these chapter 11 cases. Accordingly, the Court should authorize, but not direct, the

Debtors to make such payments, including on account of prepetition amounts in the ordinary

course as they come due.

E.     Payment of the 503(b)(9) Claims is Warranted and Should be Approved

               44.     Section 503(b)(9) of the Bankruptcy Code provides that, “[a]fter notice and

a hearing, there shall be allowed administrative expenses . . . including . . . the value of any goods

received by the debtor within 20 days before the date of commencement of a case under this title

in which the goods have been sold to the debtor in the ordinary course of such debtor’s business.”

11 U.S.C. § 503(b)(9).

               45.     The Debtors will be required to pay in full all claims entitled to

administrative priority under section 503(b)(9) of the Bankruptcy Code to confirm any chapter 11

plan filed in the chapter 11 cases. See 11 U.S.C. § 1129(a)(9)(A) (requiring payment in full of

claims entitled to priority in order for a chapter 11 plan to be confirmed).

               46.     Although section 503(b)(9) of the Bankruptcy Code does not specify a time

for payment of these expenses, Bankruptcy Courts have the discretion to allow for distributions to

administrative claimants prior to confirmation if the debtor has the ability to pay and there is a


                                                 17
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 18 of 23




need to do so. See In re Glob. Home Prods., LLC, Case No. 06-10340 (KG), 2006 WL 3791955,

at *3 (Bankr. D. Del. Dec. 21, 2006) (“[T]he timing of the payment of that administrative expense

claim is left to the discretion of the Court.”); In re ATP Oil & Gas Corp., No. 12-36187, 2014 WL

1047818, at *10 (Bankr. S.D. Tex. Mar. 18, 2014) (same). Indeed, nothing in the Bankruptcy Code

prohibits the Debtors from paying such claims sooner if they choose to do so or this Court from

exercising its discretion to authorize the postpetition payment of such obligations prior to

confirmation of a chapter 11 plan. See In re Dura Auto. Sys. Inc., Case No. 06-11202 (KJC) (Bankr.

D. Del. Oct. 31, 2006) Hr’g Tr. 49:21–23 (“I think arguably the [D]ebtor could pay its 503(b)(9)

claimants without court approval.”).

               47.    Due to the nature of the Debtors’ businesses, certain E&P Claimants may

have claims that arise from the delivery of goods in the ordinary course to the Debtors within the

twenty (20) days prior to the Petition Date. As of the Petition Date, the Debtors estimate that E&P

Claimants were owed approximately $7.5 million on account of 503(b)(9) Claims. Payment of any

503(b)(9) Claims merely accelerates the timing of payment and not the ultimate treatment of such

claims. Accordingly, the relief should be granted and the Debtors should be authorized to pay the

503(b)(9) Claims of any E&P Claimants upon execution of a Trade Agreement and satisfaction of

the other procedures and protocols set forth herein.

                 Applicable Financial Institutions Should Be Authorized to
               Receive, Process, Honor, and Pay Checks Issued and Transfers
               Requested to Pay Prepetition Obligations and 503(b)(9) Claims

               48.    The Debtors further request that the Court authorize the Banks to receive,

process, honor, and pay any and all checks issued, or to be issued, and electronic funds transfers

requested, or to be requested, by the Debtors relating to the Prepetition Obligations and 503(b)(9)

Claims, to the extent that sufficient funds are on deposit in the applicable bank accounts to cover

such payment. The Debtors also seek authority, but not direction, to issue new postpetition checks


                                                18
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 19 of 23




or effect new postpetition electronic funds transfers in replacement of any checks or fund transfer

requests on account of Prepetition Obligations and 503(b)(9) Claims dishonored or rejected as a

result of the commencement of the Debtors’ chapter 11 cases.

                           Bankruptcy Rule 6003 Has Been Satisfied

               49.     Pursuant to Bankruptcy Local Rule 9013-1, the Debtors respectfully request

emergency consideration of this Motion under Bankruptcy Rule 6003, which provides that the

Court may grant relief within the first 21 days after the Petition Date to the extent such relief is

necessary to avoid immediate and irreparable harm.         As described herein and in the Dane

Declaration, it is critical that the Debtors be granted authority to continue to make Interest Owner

Payments and Joint Interest Billings under their leases and operating agreements as well as other

Prepetition Obligations and otherwise preserve the status quo and avoid the incurrence of

unnecessary statutory liens. Accordingly, the relief requested is essential to avoid the immediate

and irreparable harm that would be caused by the Debtors’ inability to transition smoothly into

chapter 11 and, the Debtors submit that the requirements of Bankruptcy Rule 6003 are satisfied.

                          Compliance with Bankruptcy Rule 6004(a)
                           and Waiver of Bankruptcy Rule 6004(h)

               50.     To implement the foregoing successfully, the Debtors request that the Court

find that notice of the Motion satisfies Bankruptcy Rule 6004(a) and that the Court waive the 14-

day period under Bankruptcy Rule 6004(h).

                            DIP Order and DIP Documents Control

               51.     Contemporaneously herewith, the Debtors are seeking approval of interim

and final orders, which provide for, among other things, the Debtors’ entry into a postpetition

financing facility (the “DIP Facility”) and the use of cash collateral (any order entered by the

Court approving the Debtors’ entry into such postpetition financing facility and/or the use of cash



                                                19
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 20 of 23




collateral, the “DIP Order” and, the definitive documentation for such facility, the “DIP

Documents”). The DIP Order and the DIP Documents contain terms that limit and otherwise apply

to the Debtors’ ability to utilize certain of the relief requested herein. For the avoidance of doubt,

the relief described and requested herein and/or granted by any order issued pursuant hereto is

subject in all respects to the terms of the DIP Order and the DIP Documents.

                                       Reservation of Rights

               52.     Nothing contained herein is intended to be or shall be deemed as (i) an

admission as to the validity of any claim against the Debtors, (ii) a waiver or limitation of the

Debtors’ or any party in interest’s rights to dispute the amount of, basis for, or validity of any

claim, (iii) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy

Code or any other applicable nonbankruptcy law, (iv) an agreement or obligation to pay any

claims, (v) a waiver of any claims or causes of action which may exist against any creditor or

interest holder, (vi) an admission as to the validity of any liens satisfied pursuant to this Motion or

(vii) an approval, assumption, adoption, or rejection of any agreement, contract, lease, program,

or policy under section 365 of the Bankruptcy Code. Likewise, if the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended to be and should not be

construed as an admission to the validity of any claim or a waiver of the Debtors’ or any other

party in interest’s rights to dispute such claim subsequently.

                                               Notice

               53.     Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the Southern District of Texas; (ii) the holders of the 30 largest unsecured claims

against the Debtors on a consolidated basis; (iii) Vinson & Elkins LLP, Trammell Crow Center,

2001 Ross Avenue, Suite 3900, Dallas, TX 75201 (Attn: William L. Wallander, Esq. and Bradley

R. Foxman, Esq.), as counsel to Goldman Sachs Bank USA, the FLFO Administrative Agent;


                                                  20
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 21 of 23




(iv) (A) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017

(Attn: Damian S. Schaible, Esq. and Natasha Tsiouris, Esq.) and (B) Haynes and Boone, LLP,

1221 McKinney Street, Suite 4000, Houston, TX 77010 (Attn: Charles A. Beckham Jr., Esq. and

Martha Wyrick, Esq.), as counsel to the Ad Hoc Group of Secured Lenders; (v) Shipman &

Goodwin LLP, 400 Park Ave, 5th Floor, New York, NY 10022 (Attn: Nathan Plotkin, Esq.), as

counsel to Cantor Fitzgerald Securities, the FLTL Administrative Agent; (vi) Holland & Knight

LLP, 150 N. Riverside Plaza, Chicago, IL 60606 (Attn: Joshua Spencer, Esq. and Anastasia

Sotiropolous, Esq.), as counsel to Cortland Capital Market Services LLC, the SLTL

Administrative Agent; (vii) the Internal Revenue Service; (viii) the United States Attorney’s

Office for the Southern District of Texas; (ix) the Securities and Exchange Commission; (x) any

other party entitled to notice pursuant to Bankruptcy Rule 2002; and (xi) any other party entitled

to notice pursuant to Bankruptcy Local Rule 9013-1(d).

                                      No Previous Request

               54.     No previous request for the relief sought herein has been made by the

Debtors to this or any other court.




                                               21
       Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 22 of 23




              WHEREFORE the Debtors respectfully request entry of the Proposed Interim

Order and Proposed Final Order granting the relief requested herein and such other and further

relief as the Court may deem just and appropriate.

Dated: August 4, 2020
       Houston, Texas


                                            Respectfully submitted,

                                                /s/ Alfredo Pérez
                                            WEIL, GOTSHAL & MANGES LLP
                                            Alfredo R. Pérez (15776275)
                                            700 Louisiana Street, Suite 1700
                                            Houston, Texas 77002
                                            Telephone: (713) 546-5000
                                            Facsimile: (713) 224-9511
                                            Email: Alfredo.Perez@weil.com

                                            -and-
                                            WEIL, GOTSHAL & MANGES LLP
                                            Matthew S. Barr (pro hac vice pending)
                                            Jessica Liou (pro hac vice pending)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Email: Matt.Barr@weil.com
                                                     Jessica.Liou@weil.com


                                            Proposed Attorneys for Debtors
                                            and Debtors in Possession




                                               22
        Case 20-33948 Document 7 Filed in TXSB on 08/04/20 Page 23 of 23




                                       Certificate of Service

I hereby certify that on August 4, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the Debtors’ proposed claims, noticing, and solicitation agent.



                                                         /s/ Alfredo Pérez
                                                        Alfredo R. Pérez
